Citation Nr: 0125808	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-04 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury in service, to include a central nervous system 
disorder manifested by a tremor, decreased function in the 
hands, slight loss of bowel control, facial pain and 
numbness, pain in the legs, impaired balance, agraphia, 
diminished coordination on the right side, dragging of the 
right foot, sensitivity to light, and carpal tunnel syndrome.

2.  Entitlement to an increased rating for residuals of a 
neck injury with C6-7 radiculopathy and arthritis with 
degenerative disc disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1984 to January 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of by the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, DC.  
The claim subsequently came under the jurisdiction of the 
Chicago, Illinois RO.  A hearing was held at the RO in August 
2001 before the undersigned Member of the Board.

The Board notes that the issues which were certified for 
appellate review included entitlement to service connection 
for a parietal temporal cyst with tremor secondary to a 
service-connected disability of the cervical spine.  However, 
after reviewing the veteran's contentions and testimony, the 
Board finds that the service connection issue is more 
appropriately phrased in the manner shown on the front page.


REMAND

The Board has reviewed the full history of the veteran's 
claims.  His service medical records reflect that he 
sustained injuries when a Jeep overturned in August 1985.  An 
emergency room record indicates that the veteran had 
tenderness and paraspinous muscle spasm of the left side of 
his neck, but no head injury or loss of consciousness.  
Subsequent service medical records, such as an X-ray report 
dated in September 1985, reflect a history of the veteran 
falling out of a Jeep on his head.  The veteran subsequently 
received treatment throughout the remainder of his period of 
service.  For example, a record dated in November 1987 shows 
that he reported having pain in both hands, neck pain, and 
headaches.  He also reported loss of sensation and strength, 
and decreased ability to type due to double typing letters 
when hitting the keys.  On neurological examination, it was 
noted that he had a droop in the left forehead muscle.  The 
assessment was neck pain with possible radicular component.  

In March 1988, shortly after his separation from service, the 
veteran filed a claim for disability compensation for a head 
and neck condition, a skin condition, and a left shoulder and 
arm disorder.  He was afforded several VA examinations in 
connection with that claim.  Subsequently, in a rating 
decision of August 1989, the RO granted service connection 
for a status post neck injury with C6-7 radiculopathy, and 
assigned a 20 percent initial disability rating.  

The veteran was afforded another VA examination in September 
1994.  In November 1994, the RO proposed reducing the rating 
to 10 percent.  The RO effectuated that reduction in a 
decision of February 1995.  

In February 1997, the RO received correspondence from the 
veteran in which he requested increased compensation.  He 
reported that he had a tremor in his left hand which he 
alleged was due to a blow to the head which he received in 
the Jeep accident in service.  He said that doctors had found 
a cyst in his head, but felt that it did not have anything to 
do with the tremor.  The veteran also reported symptoms 
involving a slight loss of bowel control, errors in 
handwriting such as inverting the order of letters in words, 
headaches, neck pain, pain in his arms, muscles spasms in his 
neck, and dropping things from his hand.  He also reported 
having loss of balance.  

In a decision of June 1997, the RO denied entitlement to an 
increased rating for the service-connected cervical spine 
injury, and denied entitlement to service connection for a 
parietal cyst with tremor as secondary to the service-
connected disability of the cervical spine.  Later, in a 
letter dated in October 1997, the veteran reported that his 
symptoms also included facial pain and numbness, pain in his 
legs, and difficulty walking.  He further stated that he was 
claiming central nervous system symptoms caused by head 
trauma, and was not necessarily claiming that the cyst was 
caused by the trauma.  He further clarified that he was not 
seeking service connection for a head injury secondary to the 
service-connected cervical spine injury, but rather that that 
he was alleging that the head injury was directly incurred in 
service as a result of the same accident which resulted in 
the service-connected cervical spine disorder.  He pointed 
out that his service medical records reflected complaints of 
numbness of the face, and a tendency to hit letters twice 
when typing.  

In a decision of February 2000, the RO increased the rating 
for the service-connected cervical spine disorder from 10 
percent to 40 percent.  The RO also granted service 
connection for headaches as being secondary to the service-
connected cervical spine disorder, and assigned a 
noncompensable rating for the headaches.  The RO also 
confirmed the denial of service connection for a parietal 
temporal cyst with tremor as secondary to the service-
connected disability of the cervical spine.  Later, in a 
written statement dated in June 2001, the veteran reported 
that he believed that his symptoms of a head injury also 
included diminished coordination on the right side, dragging 
of the right foot, sensitivity to light and carpal tunnel 
syndrome.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to both of the veteran's 
claims.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA. 

The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  Although the veteran has been afforded 
examinations by the VA, the examination reports did not 
address the full extent of the veteran's contentions with 
respect to the development of central nervous symptom 
disorder due to a head injury in service.  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
For this reason, the Board concludes that a VA neurology 
examination is required.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who treated him for any symptoms of a 
head injury since his separation from 
service.  After securing the necessary 
release, the RO should attempt to obtain 
any medical records which are not already 
contained in the claims file.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
etiology of the claimed symptoms, as well 
as to determine the current severity of 
the service-connected cervical spine 
disorder.  All required tests and studies 
should be accomplished.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  In particular, the examiner 
should review the service treatment 
records, and post service medical 
evidence, and should comment regarding 
whether there is objective evidence of a 
central nervous system disorder 
manifested by a tremor, decreased 
function in the hands, slight loss of 
bowel control, facial pain and numbness, 
pain in the legs, impaired balance, or 
agraphia.  If objective evidence of any 
of these symptoms is found, the examiner 
should comment on the likelihood that 
such symptoms could be related to a head 
injury in service.  The examiner should 
also comment regarding the significance, 
if any, of the veteran's parietal cyst, 
to include an explanation as to whether 
the cyst is responsible for any of the 
claimed symptoms.  Finally, the examiner 
is requested to comment on a medical 
opinion which the veteran submitted in 
support of his claim from Salvatore 
Giaquinto, a neurologist, dated in 
October 1996. 

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




